Citation Nr: 1640275	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  16-07 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for service-connected asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The Veteran had active service from July 1951 to July 1955.  He died in March 2016, during the pendency of the appeal.  The appellant is his surviving spouse and the substituted party.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record raises a reasonable doubt as to whether the Veteran's shortness of breath, low lung volume, and poor pulmonary function, for which outpatient oxygen therapy was provided, was at least partially due to his service-connected asbestosis.  


CONCLUSION OF LAW

The criteria for an initial 100 percent rating for asbestosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.97, Diagnostic Code 6833 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2015, the RO granted service connection for asbestosis and assigned an initial noncompensable (zero percent) rating pursuant to 38 C.F.R. § 4.97, Diagnostic Code (DC) 6833, effective May 20, 2015.  The Veteran perfected an appeal as to the initial rating assigned to his asbestosis disability, after which the RO increased his disability rating to 60 percent under DC 6833, from May 20, 2015.  The Veteran was notified of the increased rating but he did not withdraw his appeal.  Accordingly, his appeal continued.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  While the Veteran died during the pendency of this appeal, the appellant has continued his claim.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

As noted, the Veteran's asbestosis is rated 60 percent disabling under C.F.R. § 4.97, DC 6833 (2016).  Under DC 6833, asbestosis is to be rated under the General Rating Formula for Interstitial Lung Disease.  A 60 percent evaluation is warranted for FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardio-respiratory limitation.  A 100 percent evaluation is warranted for FVC less than 50 percent of predicted value, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardio-respiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requiring outpatient oxygen therapy.  38 C.F.R. § 4.97.  

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are performed for disability evaluation purposes except in instances where the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done.  Post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  The pre-bronchodilator values are to be used for rating purposes in those instances.  38 C.F.R. § 4.96 (d)(5).

The Veteran was afforded a VA respiratory examination in August 2015 wherein the examining physician diagnosed asbestosis and chronic obstructive pulmonary disease (COPD) (for which service connection has not been granted).  The VA examiner noted that the Veteran's disability was manifested by shortness of breath when talking and that the Veteran was very weak and unable to perform activities of daily living without assistance.  In fact, the Veteran attempted to perform pulmonary function tests during the examination but he could not tolerate the test due to his shortness of breath.  Nevertheless, the VA examiner noted the Veteran required the use of low dose corticosteroids, daily inhalational bronchodilator therapy and outpatient oxygen therapy for more than 17 hours a day.  The examiner noted, however, that the daily inhalational bronchodilator therapy and outpatient oxygen therapy were required predominately for his non-service-connected COPD.  

In September 2015, the Veteran completed a round of PFTs, which revealed post-bronchodilator results as follows: FEV-1 22% predicted, FVC 53% predicted, and FEV-1/FVC 41% predicted.  The Veteran's DLCO was not specifically reported.  

Subsequently, in September 2015, a VHA clinician reviewed the PFT results and noted that the Veteran's shortness of breath and poor pulmonary function were mainly due to his severe COPD.  However, the VHA clinician also noted that asbestosis can also cause shortness of breath with exertion and contribute to low DLCO and lung volume capacity and, as a result, stated that it was not possible to determine how much of the Veteran's condition was caused solely by his asbestosis or separate the conditions (COPD and asbestosis) on his PFTs.  

Given the opinion provided by the VHA clinician, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that an initial 100 percent rating is warranted, as the evidence shows the Veteran required the use of outpatient oxygen therapy for his respiratory condition.  In this regard, the Board notes that, while the August 2015 VA examiner stated that the oxygen therapy was predominately due to his non-service-connected COPD, the subsequent opinion provided in September 2015 by the VHA clinician raises a reasonable doubt as to whether the Veteran's shortness of breath, low lung volume, and poor pulmonary function, for which outpatient oxygen therapy was provided, was at least partially due to his service-connected asbestosis.  

Therefore, for the reasons explained above, the Board finds that an initial 100 percent rating is warranted for the Veteran's service-connected asbestosis under DC 6833.  All evidence has been considered and all reasonable doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial 100 percent rating is granted for asbestosis, subject to the laws and regulations controlling the disbursement of monetary benefits.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


